Citation Nr: 0705380	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  04-12 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for cold injury 
residuals.  

3.  Entitlement to service connection for fungus of the groin 
area.  

4.  Entitlement to service connection for fungus of the 
fingers, bilaterally.  

5.  Entitlement to service connection for foot fungus, 
bilaterally.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs






ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to 
August 1985.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In that rating decision, the RO denied service 
connection for residuals of cold injury, service connection 
for fungus conditions of the fingers, feet, and groin area, 
service connection for anxiety with panic attacks, and 
service connection for hearing loss with tinnitus and history 
of ear aches.  The veteran's disagreement with that decision 
led to this appeal.  

In a decision dated in August 2005, the Board denied service 
connection for hearing loss and history of earaches and also 
denied service connection for anxiety with panic attacks.  At 
that time, the Board remanded the remaining issues for 
additional development, and those issues are now before the 
Board for further appellate consideration.  


FINDINGS OF FACT

1.  There is no competent evidence of record that relates the 
veteran's tinnitus to service or any incident of service, 
including noise exposure in service.  

2.  The veteran suffered cold injury in service.  

3.  The veteran has peripheral neuropathy in the feet and 
toes, Raynaud's phenomenon in the feet, arterial 
insufficiency in the lower extremities, arthritis in the left 
great toe, chronic tinea pedis, and onychomycosis of the 
toenails, bilaterally, due to cold injury in service.  

4.  The veteran has tinea cruris that is causally related to 
his tinea pedis.  

5.  The veteran has fungus infection of his fingernails, 
bilaterally, that is causally related to onychomycosis of the 
toenails.  


CONCLUSIONS OF LAW

1.  Service connection for tinnitus is not established.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).  

2.  Residuals of cold injury, including peripheral neuropathy 
in the feet and toes, Raynaud's phenomenon in the feet, 
arterial insufficiency in the lower extremities, arthritis in 
the left great toe, chronic tinea pedis, and onychomycosis of 
the toenails, bilaterally, were incurred in active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).  

3.  The veteran's tinea cruris is proximately due to his 
service-connected tinea pedis.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2006).  

4.  The veteran's fungus infection of his fingernails, 
bilaterally, is proximately due to his service-connected 
onychomycosis of the toenails.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA duties to notify and assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In a letter dated in October 2002, the RO notified the 
veteran of the evidence needed to substantiate a service 
connection claim and explained that to establish entitlement 
to service-connected compensation benefits, the evidence must 
show:  (1) an injury in service, a disease that began in or 
was made worse during service, or an event in service causing 
injury or disease; (2) a current physical or mental 
disability; and (3) a relationship between the current 
disability and an injury, disease, or event in service, which 
the RO explained was usually shown by medical records or 
medical opinions.  In the letter, the RO told the veteran 
what evidence VA would obtain and what information and 
evidence he should provide.  The letter notified the veteran 
that VA was responsible for getting relevant records from any 
Federal agency and that on his behalf VA would make 
reasonable efforts to get other relevant records he 
identified and for which he supplied appropriate release 
authorizations.  In addition, in a letter dated in 
February 2005, the RO specifically requested that the veteran 
submit any evidence in his possession that pertains to his 
claim.  

In view of the foregoing, the Board finds that the veteran 
was informed to submit all relevant evidence in his 
possession and that he received notice of the evidence needed 
to substantiate his service connection claims, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between him and VA in obtaining such 
evidence.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005); see also Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  

As to timing of notice, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that 
timing-of-notice errors can be "cured" by notification 
followed by readjudication.  Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II); see Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) ("The Federal 
Circuit specifically mentioned two remedial measures:  (1) 
The issuance of a fully compliant [section 5103(a)] 
notification, followed by (2) readjudication of the 
claim."); Pelegrini v. Principi, 18 Vet. App. 112, 122-24 
(2004) ("proper subsequent VA process" can cure error in 
timing of notice).  

The most recent notice was given to the veteran in 
February 2005, and the VA Appeals Management Center (AMC) 
thereafter readjudicated the claims and issued a supplemental 
statement of the case (SSOC) in October 2006.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
recently that a SSOC that complies with applicable due 
process and notification requirements constitutes a 
readjudication decision.  Mayfield v. Nicholson, No. 02-1077 
slip op. at 5-6 (U.S. Vet. App. Dec. 21, 2006) 
(Mayfield III); see also Prickett v. Nicholson, 20 Vet. App. 
370 (2006) (holding a Statement of the Case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).  As the SSOC complied 
with the applicable due process and notification requirements 
for a decision, it constitutes a readjudication decision on 
the cause of death claim.  As a matter of law, the provision 
of adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 
slip op. at 7, citing Mayfield II, 444 F.3d at 1333-34.  

The Board notes that it was in the October 2006 SSOC that 
that the AMC, in response to the Dingess decision, notified 
the veteran that a disability rating and an effective date 
for the award of benefits would be assigned if service 
connection were to be granted in his claim.  The AMC went on 
to provide information about evidence needed to evaluate 
disabilities and determine the beginning date of any payment 
to which he might be entitled.  Although this notice was not 
followed by readjudication of the veteran's claims, it is the 
judgment of the Board that the veteran has not been 
prejudiced by the form or timing of this notice.  In this 
regard, as to the disabilities for which the Board has 
granted service connection, the RO will address any notice 
defect with respect to rating and effective date elements 
when effectuating the awards.  With respect to the claim of 
entitlement to service connection for tinnitus, the Board 
concludes below that the preponderance of evidence is against 
that claim, and any question as to appropriate disability 
rating or effective date to be assigned is rendered moot.   

As to the duty to assist, multiple attempts to obtain the 
veteran's service medical records have been unsuccessful.  In 
1994, the service department furnished personnel records 
pertaining to post-active service reserve service, which 
included a September 1986 examination report.  In 
August 2006, in response to a request for service personnel 
records and service medical records for the veteran's active 
service, the service department provided service personnel 
records, but stated that the only other medical document on 
file, in addition to records furnished in 1994, was the 
veteran's 1982 enlistment examination.  The RO and AMC have 
obtained VA medical records for the veteran, and he has been 
provided VA medical examinations with medical opinions.  The 
veteran requested, but later cancelled, his request for a 
hearing before a decision review officer at the RO.  After 
the AMC issued its October 2006 SSOC, the veteran submitted 
additional argument and evidence pertaining to his weapons 
and mountaineering training in service.  He did not submit a 
waiver of agency of original jurisdiction (AOJ) consideration 
of this evidence.  The Board will not, however, remand for 
consideration of this evidence by the AOJ because that which 
pertains to weapons training is redundant with information 
contained in his service personnel records and that which 
describes mountaineering training pertains to the claims for 
which the Board is granting service connection.  The Board 
therefore finds that the veteran will not be prejudiced by 
its consideration of the veteran's claims at this time.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran to the 
extent possible and that the veteran has suffered no 
prejudice that would warrant a remand, and his procedural 
rights have not been abridged.  See Bernard, 4 Vet. App. at 
392-94. 

Legal criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a).  
Amendment of 38 C.F.R. § 3.310, which became effective 
October 10, 2006, provides for the award of secondary service 
connection based on aggravation of a nonservice-connected 
disability by a service-connected disability.  See 71 Fed. 
Reg. 52744-52747 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b).  This is codification of interpretation of 
existing law as announced by the Court in Allen v. Brown, 7 
Vet. App. 439 (1995).  

In order to prevail on the merits of the issue of secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

Background and analysis

The veteran is seeking service connection for residuals of 
cold injury, and he contends that those residuals include 
fungus infections involving his feet and indirectly fungus 
infections of the groin area and fingers.  In addition, he is 
seeking service connection for tinnitus, which he contends is 
due to acoustic trauma in service.  

As noted above, other than the report of the veteran's 
service enlistment examination, his service medical records 
are unavailable.  Since VA has been unable to obtain these 
records, it has a heightened duty to explain its findings and 
conclusions.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The 
Board's analysis of the veteran's claims is undertaken with 
this duty in mind.  The case law does not, however, lower the 
legal standard for proving a claim but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the appellant.  
See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there 
is no presumption, either in favor of the claimant or against 
VA, arising from missing records.  See Cromer v. Nicholson, 
19 Vet. App. 215, 217-18 (2005) (Court declined to apply an 
"adverse presumption" where records have been lost or 
destroyed while in Government control which would have 
required VA to disprove a claimant's allegation of injury or 
disease in service in these particular cases).  

With the foregoing in mind, the Board has carefully reviewed 
the evidence of record, which, in addition to VA medical 
records dated from August 1986 to October 2006, includes a 
September 1986 report of physical examination while the 
veteran was in the reserves as well as his service personnel 
records.  The record also includes mountaineering course 
descriptions and photos submitted by the veteran.  In 
addition, the record includes VA examination reports and 
medical opinions.  

The veteran's service personnel records show that he 
completed training as an antitank assaultman in 
December 1982, and his DD Form 214 shows that his primary 
specialty was assaultman during the remainder of his active 
service.  His service personnel records further show that he 
completed training as a mortar crewman in April 1985.  The 
report of a September 1986 audiological evaluation while the 
veteran was in the reserves includes no reference to 
tinnitus, nor is tinnitus mentioned in the report of a VA 
audiological evaluation in November 1995.  The earliest 
complaint of tinnitus by the veteran that is shown in VA 
medical records was in September 2002 when the veteran 
reported occasional ringing in his left ear.  A VA audiology 
note dated in March 2003 shows that at that time he gave a 
history of noise exposure in service and said that he had had 
occasional tinnitus in both ears since service.  The 
audiologist made no further comment regarding tinnitus.  
Later VA medical records show continuing complaints of 
tinnitus.  Because of the veteran's military history and his 
complaints of ear ringing, the Board requested that he be 
provided a VA reexamination for the purpose of determining 
the etiology of his claimed tinnitus.  

The veteran underwent a VA audiology examination in 
January 2006.  At that time the veteran reported being around 
noise in service, stating he worked with hand-held weapons 
and mortars.  He also reported the use of hearing protection 
in service and denied occupational and recreational noise 
exposure after service.  At the examination, the veteran 
reported his tinnitus started while he was in service and 
said that it currently alternated between ears and in 
frequency.  He reported the tinnitus is loud and he thought 
others might hear it.  The report then states, "[t]he 
tinnitus is as likely as not due to noise exposure in 
service."  After audiological examination, the audiologist 
said that as the veteran's medical record was not available 
for review, she could not resolve the issue of the veteran's 
tinnitus without resort to mere speculation.  In May 2006, 
the chief of the audiology and speech pathology department 
reviewed the January 2006 examination results and the 
veteran's claims file.  He noted that based on the results of 
the post-service audiological evaluation in September 1986, 
which included no evidence of any complaint regarding 
tinnitus, it was less likely than not that the veteran's 
tinnitus was due to his experiences during service.  The 
audiology chief made another review of the veteran's claims 
file in September 2006 and stated that his opinion remained 
as stated in May 2006.  

The veteran is certainly competent to report that he 
experienced noise exposure in service and that he has had 
ringing in his ears ever since.  Nonetheless, the Board finds 
more probative the absence of any complaints of tinnitus 
until 2002.  Indeed, the VA chief of audiology apparently 
came to the same conclusion.  Thus, with regard to the 
veteran's allegations of tinnitus since service, in the 
absence of any corroborating evidence of symptomatology prior 
to 2002, the Board finds that the veteran's statement are not 
credible.  The preponderance of the evidence is against the 
claim.  

With respect to the veteran's remaining service connection 
claims, he has reported that he experienced cold injury in 
service while participating in mountain warfare training in 
Korea for two weeks during the winter.  He states that during 
that time it was snowing and he developed pain and frozen 
feet.  He states that he sought medical treatment and it was 
thought he had frost bite, but after finding a pulse, the 
diagnosis was cold injury to the feet.  As noted earlier, 
other than the report of a 1982 enlistment examination, no 
service medical records are available for the veteran.  

Post-service VA medical records show the veteran was treated 
for a fungal groin rash in August 1986 and that in 
September 1991 it was found he had a chronic groin rash, 
diagnosed as tinea cruris.  In April 1998, he was noted to 
have a foot fungus with hard, discolored toe nails.  In 
May 1998, he was diagnosed as having onychomycosis involving 
the first toe of each foot, and in November 2001, the veteran 
gave a history of right big toe fungus since 1986.  At a VA 
podiatry visit in November 2001, the assessment was mycotic 
nails, toes one through five, bilaterally.  In December 2002, 
the veteran stated that he had had foot cramping since a cold 
injury to his feet that occurred in service in 1993, and in 
March 2003, it was noted that the veteran had chronic foot 
pain.  After examination of the feet in April 2003, the 
assessment was tinea pedis, onychomycosis.  Later records 
show continuing treatment for onychomycosis and complaints of 
foot pain in cold weather.  

At a VA cold injury protocol examination in January 2006, the 
veteran gave a history of exposure to cold in Korea during 
service with pain in his feet.  He denied any cold injury to 
his hands.  He reported that he sought medical treatment for 
his feet and was put on bed rest for a week but still had 
discomfort in his feet.  He said that thereafter he was told 
to change his socks daily and to elevate his feet.  The 
veteran stated that he was later helicopetered up to Mt. Fugi 
in Japan for training exercises and his feet were again 
exposed to the cold.  He said that he noticed discoloration 
of his toenails and an "odor" in his feet and said he was 
diagnosed with a fungus in his toenails, feet, and groin.  He 
said that after service he remembered being treated with 
Lamasil cream locally on his feet and groin.  

At the time of the examination, the veteran reported loss of 
sensation in the heels and arches of both feet with cramping 
at night if he was in a cold environment, stating this 
happened more when visiting family in Michigan in the 
wintertime.  He said that in California, where he lives, he 
had crampy pain in the feet approximately once or twice every 
other month.  He also reported hyperhidrosis and pains in his 
feet and toes causing disturbances in his sleep because of 
the pain.  On examination, there was macular post-
inflammatory hyperpigmentation on the inner thighs.  The feet 
and toes were cool to the touch, and there were interdigital 
macerations on toes of the left foot with superficial white 
scales in a moccasin-type pattern of distribution on both 
feet.  Nail plates on the right and left thumb and nail 
plates and some fingers were discolored gray to black and 
there were elevated, vertical lines on the surfaces of the 
nail plates.  All ten toenails were discolored gray to black 
with thickened, hyerkeratotic and brittle nails.  Sensation 
was diminished in both feet, and there was slight pain on 
manipulation of the distal interphalangeal joints in the 
toes.  X-rays of the feet showed moderate degenerative 
arthritis at the first left metatarsophalangeal joint.  The 
examiner noted that a February 2005 pathology report 
regarding the toenail of the right great toe had shown the 
diagnosis of onychomycosis.  

After clinical examination in January 2006 and review of the 
claims file, the diagnoses were:  peripheral neuropathy in 
the feet and toes secondary to non-freezing cold injury in 
service; mild Raynaud's phenomenon in the feet, bilaterally, 
secondary to non-freezing cold injury in service; arterial 
insufficiency in the lower extremities precipitated by non-
freezing cold injury in service; moderate degenerative 
arthritis of the first left metatarsal phalangeal joint as 
likely as not precipitated by non-freezing cold injury in 
service; onychomycosis in the toenails precipitated by non-
freezing cold injury in service; black discolored fingernails 
in both thumbs, index fingers, and left middle finger as 
likely as not representing onychomycosis secondary to 
transference (touching feet); tinea pedis precipitated by 
non-freezing cold injury in service; and tinea cruris 
secondary to tinea pedis, currently in remission with topical 
anti-fungal cream.  The examiner referenced the "Veterans 
Health Initiative; Cold Injury, Diagnosis and Management of 
Long Term Sequelae," Department of Veterans Affairs, 
Employee Education System, Revised March 2002.  He said there 
were numerous long-term and delayed sequelae of cold injury, 
including peripheral neuropathy, arthritis in involved areas, 
chronic tinea pedis, nocturnal pain, and cold sensitization.  
He also said that some conditions recognized as sequelae of 
non-freezing injuries include:  fungal infections manifested 
by thickening of nails and nail beds, hyperhydrosis, which 
enhances fungal infection, nerve damage/peripheral 
neuropathy, and vascular injuries such as Raynaud's with 
symptoms of constantly cold feet.  

In August 2006, the AMC returned the examination report 
stating it was inadequate because there was no evidence that 
the veteran had a cold injury while in Korea.  The examiner 
who prepared the January 2005 cold injury protocol 
examination report then prepared a revised examination report 
in which he stated that the veteran suffers with peripheral 
neuropathy in the feet/toes, mild Raynaud's phenomenon in the 
feet, arterial insufficiency in the lower extremities, 
arthritis in the left great toe, chronic tinea pedis and 
onychomycosis which could be attributed to cold injury, but 
there is no evidence in his service medical records to 
substantiate the veteran's claim that a cold injury occurred 
during his active military service.  The examiner continued 
to say that the veteran's tinea cruris is secondary to his 
tinea pedis and that fungal involvement of the veteran's 
fingernails is as likely as not onychomycosis secondary to 
touching the feet, but he said that because there was no 
evidence of cold injury in service, there was no reason to 
assume service connection for tinea cruris or tinea unguium.  

As noted earlier in the decision, the service department has 
been unable to provide the veteran's service medical records, 
and there are, therefore, no medical records that corroborate 
his statements that he was exposed to cold and was treated 
for cold injury to the feet in service.  In adjudicating this 
claim, the Board must therefore assess the veteran's 
competence to report that he was exposed to cold weather and 
suffered cold injury to his feet in service.  See Washington 
v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board is 
also charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997); Wench v. Principi, 15 Vet. App. 362, 
367 (2001); see Bryan v. West, 13 Vet. App. 482, 488-89 
(2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) (in 
adjudication a claim, the Board has the responsibility to 
weigh and assess the evidence).  

In this case, the veteran is certainly competent to provide 
information about factual matters of which he had first-hand 
knowledge:  exposure to cold weather in Korea, reporting to 
sick call because of his feet, being placed on bed rest, his 
feet being "odorous", and being told to change his socks 
every day.  See Layno v. Brown, 6 Vet. App. 465, 469-71 
(1994) (holding that lay testimony is competent if limited to 
matters witness actually observed and within realm of 
witness's personal knowledge).  The Board further finds that 
although the veteran's service medical records are not 
available, his statements as to cold exposure are credible 
because his service personnel records show he completed the 
Republic of Korea Marine Corps Mountaineering Skills Course 
in January 1984.  Further, at the time he filed his service 
connection claim in September 2002, the veteran reported that 
he had received treatment for cold injury to the feet and 
foot fungus in service in Korea.  At the time he filed his 
claim, the veteran was unaware that his service medical 
records were missing, and he no doubt reasonably believed 
that his statements could be substantiated by information 
available in his service medical records.  The Board 
therefore finds that the veteran suffered cold injury in 
service because the veteran's statements are both credible 
and probative as to the occurrence of cold injury in service 
and are consistent with his service personnel records, which 
show the completed a mountaineering course in Korea in the 
winter.  

Having found that the veteran suffered cold injury in 
service, the results of the January 2006 VA cold injury 
protocol examination provide the medical nexus between the 
in-service cold injury and residuals thereof.  The Board 
therefore finds that the veteran has peripheral neuropathy in 
the feet and toes, Raynaud's phenomenon in the feet, arterial 
insufficiency in the lower extremities, arthritis in the left 
great toe, chronic tinea pedis, and onychomycosis of the 
toenails, bilaterally, due to cold injury in service, and 
service connection is established for these disabilities on a 
direct basis.  Further, based on the January 2006 examination 
results, the Board finds the veteran has tinea cruris that is 
causally related to his tinea pedis and that he has fungus 
infection of his fingernails, bilaterally, that is causally 
related to onychomycosis of the toenails.  Because the tinea 
pedis and onychomycosis of the toenails are service-connected 
disabilities, the medical nexus evidence establishes service 
connection for tinea cruris and fungus infection of the 
fingernails on a secondary basis.  


ORDER

Service connection for tinnitus is denied.  

Service connection is granted for cold injury residuals 
including peripheral neuropathy in the feet and toes, 
Raynaud's phenomenon in the feet, arterial insufficiency in 
the lower extremities, arthritis in the left great toe, 
chronic tinea pedis, and onychomycosis of the toenails, 
bilaterally.  

Secondary service connection is granted for tinea cruris.  

Secondary service connection is granted for fungus infection 
of the fingernails, bilaterally.  


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


